FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 13-0796

 WELLS FARGO FINANCIAL
                                                 §
 TEXAS, INC.
                                                 §
 v.                                                                          Yoakum County,
                                                 §
 ANITA VALERO AND EVA
                                                 §
 SHIELLS, GUARDIANS OF THE                                                          7th District.
                                                 §
 PERSON AND ESTATE OF
                                                 §
 ABDENAGO VALERO




                                                                                  March 21, 2014

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied .

                                     (Justice Phil Johnson not sitting)


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, WELLS FARGO FINANCIAL TEXAS, INC., pay all
 costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 2nd day of May, 2014.


                                                      Blake A. Hawthorne, Clerk

                                                      By Kathy Sandoval, Deputy Clerk